Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and  5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (US 2012/0198727).
	Long teaches the  method of making an upper (102) for an article of footwear (100) as claimed including laying down a ribbon element (124) on a backing layer (302) to form a first ribbon layer, wherein the ribbon element forming the first ribbon layer includes a plurality of straight ribbon sections oriented in a first direction; stitching a thread ([0045], lines 9-19) through the ribbon element forming the first ribbon layer to attach the ribbon element in place on the backing layer; and laying down another ribbon element (124) onto the backing layer and the first ribbon layer to form a second ribbon layer (as seen at least in figure 1), wherein the second ribbon layer includes a plurality of straight ribbon sections oriented in a second direction that is different from the first direction; wherein the plurality of straight ribbon sections of the first ribbon layer and the plurality of straight ribbon sections of the second ribbon layer have a width that is greater than a thickness to provide a two-dimensional appearance as seen at least in figures 3 and 4. Regarding claim 5, laying down at least one additional ribbon element (122) to form a third ribbon layer, wherein the third ribbon layer includes a plurality of straight ribbon sections oriented in a third direction that is different from the first direction and the second direction as seen in figures 1 and 3. Regarding claim 6, the orientations of the plurality of straight ribbon sections of the first ribbon layer, the second ribbon layer, and the third ribbon layer form openings (e.g. at 108) between adjacent straight ribbon sections.  Regarding claim 7,  the third ribbon layer is formed by three ribbon elements, including a first ribbon element associated with a forefoot portion of the upper, a second ribbon element associated with a lateral side of the upper, and a third ribbon element associated with a medial side of the upper as seen in figure 3.


    PNG
    media_image1.png
    551
    1162
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Greene (US 2013/0019500).
Long teaches the invention substantially as claimed as indicated above in the rejection to claim 1. However, Long does not that the ribbon element forming the first ribbon layer includes a plurality of curved sections where the ribbon element changes direction. Long teaches uppers with stitched ribbon elements which include straight and curved sections as seen at least in Greene’s figure 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ribbon sections of Long to include straight and curved sections in order to provide additional strength, rigidity and tension and to optimize the aesthetic design of the shoe upper. Regarding claim 3, the plurality of curved sections are located along peripheral edges of the upper as seen in figure Greene’s figure 3. Regarding claim 4, wherein the second direction is approximately along a longitudinal direction of the upper. Regarding claim 9, Long does no expressly teach the ribbon width of between approximately 2 millimeters and approximately 6 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different ribbon widths including between 2mm and 6mm in  order to optimize the aesthetic appeal of the shoe. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Berns (US 2015/0272274 to Berns et al.).

Greene teaches the method as claimed including laying down a ribbon element (65, 59) including a straight ribbon section and a curved ribbon section onto a structure to form a first ribbon layer; 
    PNG
    media_image2.png
    561
    856
    media_image2.png
    Greyscale
 each ribbon element possess a width that is greater than a thickness to provide a two- dimensional appearance. However the ribbon elements of Greene are shown on an upper formed as a sheet of material instead of a self-supporting embroidered structure. Berns teaches an upper (105) formed as a self supporting embroidered structure as indicated at [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide upper of Greene as a self supporting embroidered structure since such uppers are well known as shown by Berns and in order to provide a light weight and durable upper as noted by Berns at paragraph [0004], line 4-7.  Regarding claim 31, laying down another ribbon element having a straight ribbon section and a curved ribbon section to form a second ribbon layer; and overlapping the first ribbon layer with the second ribbon layer. 


    PNG
    media_image3.png
    579
    831
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw